Citation Nr: 1403241	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-30 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1994 to May 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, California.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

Service Connection for Diabetes

The Veteran seeks service connection for diabetes.  He asserts that his service-connected disabilities, which include a lumbosacral spasm with degenerative disc disease, bilateral shoulder strains, and a cervical strain, impair his ability to exercise, resulting in obesity and the subsequent onset of diabetes.  Review of the record does not indicate that the Veteran has been afforded a VA medical examination and opinion to address the etiological cause of the diabetes; therefore, remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the Veteran for a VA endocrinology (or other appropriate) examination for the purpose of assisting in determining the nature and etiology of any current diabetes disorder.  Following a review of all relevant evidence from the claims file, an interview with the Veteran to obtain a complete medical history, and an examination and any necessary testing, the examiner is asked to offer the following opinions: 

     a)  What current diabetic or diabetes-related disorders (diagnoses) does the Veteran have?  
     
     b)  Is it at least as likely as not (50 percent or greater degree of probability) that any current diabetes-related disorder was incurred during service, or manifested to a compensable degree within a year of service separation?  
     
     c)  What is the most likely cause of the Veteran's obesity?  
     	i) Was obesity caused by a service-connected disability or disabilities?  In addressing this question, the examiner is asked to address whether the service-connected disabilities have resulted in regulation of activity, to include all forms of physical exercise, such as walking, etc.  The Veteran's service-connected disabilities are lumbosacral spasm with degenerative disc disease of the lumbosacral spine, headaches, bilateral shoulder strains, and a cervical strain.  
     	ii) Was obesity worsened by a service-connected disability or disabilities?  
     	iii) Would diet modification have prevented obesity in the present case?
     
     
d)  Did the Veteran's obesity cause any current diabetes-related disorder?  
     
     e)  Did the Veteran's obesity worsen beyond the natural progression any current diabetes-related disorder?  
     
A rationale should be provided for any opinion or conclusion expressed.  If the examiner is unable to provide any requested opinion without resort to speculation, the examiner must explain why speculation is required.  

2.  After undertaking any additional development deemed appropriate, and giving the Veteran the full opportunity to supplement the record, readjudicate the claim for service connection for diabetes in light of any additional evidence added to the record.  Such reconsideration should include the theory of entitlement to service connection for diabetes as secondary to service-connected disabilities.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

